Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about January 12, 1995, which, inter alia, denied plaintiffs motion for summary judgment on its cause of action for an account stated and to dismiss defendant’s counterclaims and which denied defendant’s cross motion for summary judgment on its counterclaim for breach of fiduciary duty, unanimously affirmed, without costs.
We agree with the IAS Court that plaintiff is not entitled to summary judgment on an account stated to recover legal fees. In this case, there was a timely objection to the invoices sued on sufficient to raise issues of fact to require a trial to determine the reasonableness of the fees billed defendant client (see, Dreyer & Traub v Rubinstein, 191 AD2d 236). We also find the counterclaim for breach of fiduciary duty raises questions of credibility which are not susceptible to summary disposition. Concur — Murphy, P. J., Rosenberger, Williams and Mazzarelli, JJ.